In a proceeding pursuant to CPLR article 78 to review a determination of the Deputy Commissioner of the New York State Division of Housing and Community Renewal dated August 31, 1995, which confirmed the d etermination of the District Rent Administrator dated August 18, 1994, inter alia, establishing the rent for a *423previously decontrolled apartment, the appeal is from a judgment of the Supreme Court, Kings County (Golden, J.), dated November 7, 1996, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioners’ contention, the determination of the respondent New York State Division of Housing and Community Renewal rejecting their petition as an impermissible collateral attack on a 1978 order of decontrol was not arbitrary or capricious (see, CPLR 7803 [3]; Matter of Ansonia Residents Assn. v New York State Div. of Hous. & Community Renewal, 75 NY2d 206; Linick v Kev Realty Co., 147 AD2d 388, 391; Matter of Melohn v Joy, 60 AD2d 579; see also, Matter of Plaza Realty Investors v Aponte, 198 AD2d 164; Matter of Frankel Realty Co. v New York State Div. of Hous. & Community Renewal, 176 AD2d 617). Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding. O’Brien, J. P., Sullivan, Pizzuto and Florio, JJ., concur.